Title: To James Madison from Adam Stephen, 25 November 1787
From: Stephen, Adam
To: Madison, James


Sir,
Martinburg Berkely County Novr 25h. 1787
It appears that the Wild men of Franklin State have an intention to drive the Cherokees out of their Country.
They are a well behaved people. I carryd on an Expedition against them in —61 made a treaty with them at the long Island in Holston, kept the principals of the Nation with me untill such reputable person among them as I named carryd the Treaty to Charleston & Confirmed it There. This Treaty they faithfully Observed untill our People broke it, by wantonly killing Some their Hunters. Should these ill advisd people force them into a War, we shall have all the Southern Indians against us—and among other Evills they will infect the Navigation of the Mississippi, which would greatly distress our people settled on the Waters of the Ohio. If Mr Sevier has not authority to reclaim these intruders, which by the by he should be Strictly enjoind to do—perhaps it would be Adviseable to Post a hundred Rangers under a discreet Officer of insinuating Manners and Address, at some Convenient place between the Inhabitants and Indians—to see that the people of Franklin behaved According to treaty. When treaties are made and promises given without seeing them fullfilld—It naturally gives the Savages an unfavourable Opinion of us and our Government.
The Cherokee Nation have conceived a good Opinion of Major Drumgoole, and I am confident he will not deceive them, but as there is little or no government in Franklin I question if he can alone withstand the Torrent. The Banditti will probably get him knockd in the head.

The Western Territory belonging to N Carolina is extensive and Valuable, and well disposed of, may help the U States to discharge their debts. It merits attention as well as the Country N W of Ohio—from the head Wate[r] of Holston to their lower Settlements on Cumberland is at least 300 miles; and I do not imagine that there are abo[ve] 3500 Gunmen in that great distance.
The General Convention exceeded my Expectation. I hope the plan will be adopted as it is. When the defecets appear they can be mended. When America is so happy as to have it established, Congress Will have as many Ambassadors, as Augustus Cæsar had, when he first came to the imperial throne—and if we are happy to have men of Abilities and patriotism at the head of Affairs for one twenty years—Few States in Europe will command equall Respect. I have the honour to be sr your most hule. Sr.
Adam Stephen
